 

 

 

 
   
  

 

 

 

 

 

 

USDS: SDNY
[DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONIC: \LLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: __. —
[DATE FILED: Wso7 [zr
NORBERTO MORALES, be — —
Plaintiff, 18cv7641 (JGK)
- against - MEMORANDUM OPINION AND
ORDER

 

ANYELISA REST. CORP. et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Norberto Morales, on behalf of himself and
others similarly situated, brings this action against the
defendants, two restaurants and their managers.! The plaintiff
alleges claims under the Fair Labor Standards Act (“FLSA”’), 29
U.S.C. § 201 et seq., for unpaid overtime pay, unpaid minimum
wages, liquidated damages, and attorneys’ fees and costs.
Additionally, the plaintiff alleges claims under the New York
Labor Law (“NYLL”) for unpaid overtime pay, unpaid minimum
wages, statutory penalties, liquidated damages, and attorneys’
fees and costs. The defendants move to dismiss the plaintiff’s
complaint pursuant to Federal Rule of Civil Procedure 12 (b) (6)

for failure to state a claim upon which relief can be granted.

 

1 The defendants in this case are: Anyelisa Restaurant Corp.; El Nuevo
Sandy Restaurant Inc. (the “corporate defendants”); Rafael Pichardo, Hormand
Pichardo, Ronnie Pichardo, Ruben Pichardo, and Lazaro Pichardo (the
“individual defendants”) (collectively, “the defendants”).

 

 
i.
In deciding a motion to dismiss pursuant to Rule 12 (b) (6),
the allegations in the complaint are accepted as true, and ali
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When
presented with a motion to dismiss pursuant to Rule 12(b) (6),

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner,

 

Inc., 282 F.3d 147, 153 (2d Cir. 2002).
Ii.

The following allegations are taken from the second amended
complaint and are accepted as true for purposes of this motion.

The plaintiff is a former employee of Justine Restaurant,
where he worked first as a cook and then as a porter, from 1995
until 2018. (Second Am. Compl. (“SAC”) 47 23.) While he
primarily worked for Justine Restaurant, the plaintiff also
worked at Sandy Restaurant on an as needed basis. (Id. 9 24.)
During one instance in 2009, the plaintiff allegedly worked at
Sandy Restaurant continuously over a two-month period. (id.)

The plaintiff also alleges that the individual defendants
own and operate the corporate defendants as a single integrated
enterprise. (Id. 97 8.) The plaintiff alleges that he saw the
restaurants’ employees, including the wait staff and managers,
work at both Justine Restaurant and Sandy Restaurant. (Id.
(| 24.) Individuals who interviewed at Justine Restaurant would
be hired at Sandy Restaurant if there were no openings at
Justine Restaurant. (Id. 7 8(c).) The prospective employees

would also be hired at Sandy Restaurant if there was a greater

need for them at that location. {Id. @ 24.}

 

 

 

 

 

 

 

 
The plaintiff asserts a variety of FLSA and NYLL claims.
(Id. {@ 25-30.) The defendants move to dismiss the complaint
under Federal Rule of Civil Procedure i2(b) (6). The defendants
argue that (1) the plaintiff cannot allege claims against Sandy
Restaurant because it was not the plaintiff’s employer (2) that
the plaintiff's claims are time barred and (3) that the
plaintiff cannot allege claims against the individual defendants
because they were not the plaintiff’s employer.

III.

The defendants argue that the complaint fails to allege

adequately any claims against Sandy Restaurant.
A.

The defendants argue that the plaintiff cannot assert
claims against Sandy Restaurant because the plaintiff was not an
employee at that restaurant. However, the plaintiff has
sufficiently pleaded that Justine Restaurant and Sandy
Restaurant were operating as a single integrated enterprise and
therefore liable as joint employers of the plaintiffs.

The Second Circuit Court of Appeals has yet to apply the
single integrated enterprise rule to FLSA liability. However,
district courts in this District have applied the single
integrated enterprise rule in the FLSA context. See, e.g.,

Flores v. 201 W. 103 Corp., 256 F. Supp. 3d 433, 440-41

 

(S.D.N.¥. 2017); Li v. Ichiro Sushi, Inc., No. 14cvi0242, 2016

 
WE 1271068, at *6 (S.D.N.¥. Mar. 29, 2016); Cordova v. SCCF,

Inc., No. 13cv5665, 2014 WL 3512838, at *3 (S.D.N.Y. July 16,

 

2014); Lopez v. Pio Pio NYC, Inc., No. 13cv4490, 2014 WL

 

1979930, at *3-4 (S.D.N.Y. May 14, 2014). The single integrated
enterprise rule holds multiple legally distinct entities liable
as a single employer when the entities are a single integrated
enterprise, as in the case of “parent and wholly-owned
subsidiary corporations, or separate corporations under common

ownership and management.” Arculeo v. On-Site Sales & Mktg.,

 

LLC, 425 F.3d 193, 198 (2d Cir. 2005).% Whether a group of
entities qualifies as a single integrated enterprise turns on
four-factors: “(1} interrelation of operations, (2) centralized
control of labor relations, (3) common management, and (4)}

common ownership or financial control.” Brown v. Daikin Am.

 

Inc., 756 F.3d 219, 226 (2d Cir. 2014) (quotation marks
omitted). Although no one factor is dispositive, “control of
labor relations is the central concern.” Id. (quotation marks

omitted) .3

 

2 The single integrated enterprise theory originally grew out of Title
VII doctrine. See Arculeo, 425 F.3d at 198.

3 Other district courts in this Circuit have declined to apply the formal
single integrated enterprise doctrine in the FLSA context and have instead
used the traditional economic realities test to determine whether multiple
legal entities constitute a single employer for FLSA purposes. See, ¢€.g.,
Olvera v. Bareburger Grp. LLC, 73 F. Supp. 3d 201, 205-06 (S.D.N.¥. 2014);
Hart v. Rick’s Cabaret Int'l, Inc., 967 F. Supp. 2d 901, 939-40 & n.16
(S.D.N.¥. 2013); Gorey v. Manheim Servs. Corp., 788 F. Supp. 2d 200, 210
(S.D.N.¥. 2011).

 

 

 
The plaintiff alleges generally that he was employed by
Justine Restaurant and Sandy Restaurant on an as needed basis,
including for a continuous two-month period at Sandy Restaurant
in 2009, He states that the defendants operate the restaurants
as a Single integrated enterprise because: there is a common
corporate and ownership structure; there are centralized labor
relations, human resources, and payroll operations; there are
centralized employment policies; there are common wage and hour
policies; employees are interchangeable between the restaurants;
and the defendants centrally purchase and distribute food for
and supplies between the restaurants. These allegations are
enough to plead successfully that the defendants were operating
as a single integrated enterprise. See Flores, 256 F. Supp. 3d
at 442 (“{F]lacts that go to the existence of a single,
integrated enterprise include . . . the use of the same
employees at multiple locations; the transfer of items between
restaurants; [and the] use of the same central payroll

office... .”} (quoting Khereed v. W. 12th St. Rest. Grp. LLC,

 

15ev1363, 2016 WL 590233, at *4 (S.D.N.Y. Feb. 11, 2016)
(quotation marks omitted)). Whether the evidence will
substantiate the plaintiff’s allegations cannot be decided on
this motion, The motion to dismiss Sandy Restaurant because it

was not the plaintiff's employer is denied.

 

 

 

 

 
B.

The defendants also argue that Sandy Restaurant cannot be
heid liable as an employer because the plaintiff alleges that he
worked at Sandy Restaurant only in 2009. Therefore, the
defendants argue that the plaintiff’s claim against Sandy
Restaurant is barred by the statute of limitation.

The defendant misstates the allegations in the complaint.
The complaint alleges that the plaintiff “would occasionally
work at Sandy’s Restaurant on an as needed basis. For example,
in 2009 Plaintiff worked for Sandy’s Restaurant continuously
over a two month period.” (SAC 7 24.) The plaintiff does not
allege that the only time he worked at Sandy was in 2009, but
merely provides his work in 2009 as an example.

Moreover, because the plaintiff has alleged that the
defendants were operating as a single integrated enterprise, the
plaintiff must only allege that he worked at one of the
restaurants during the applicable limitations period. See Nieto

v. Vill. Red Rest. Corp., l7cv2037, 2017 WL 6398635, at *2

 

(S.D.N.¥. Nov. 22, 2017). Therefore, the plaintiff plausibly
asserts a timely claim against Sandy Restaurant.

Claims alleging willful violations of the FLSA, such as the
claims in this case, are subject to a three-year statute of
limitations. 29 U.S.C. § 255(a). Claims alleging violations of

the NYLL are subject to a six-year statute of limitations. N.Y.
Lab. Law § 198(3). Claims under the FLSA and the NYLL accrue
“when the employer fails to pay the required compensation for
any work week at the regular pay day for the period when the

workweek ends.” 29 C.F.R. § 790.21(b); see Colella v. City of

 

New York, 986 F. Supp. 2d 320, 335-36 (S.D.N.¥. 2013);

Castellanos v. Mid Bronx Cmty. Housing Mgmt. Corp., No.

 

13cv3061, 2014 WL 2624759, at *3 (S.D.N.¥. June 10, 2014).

The plaintiff allegedly worked for the defendants from 1995
until June 3, 2018, when he was terminated. Therefore, the
plaintiff is required to bring any FLSA claims arising out of
his employment with the defendants by June 3, 2021, and any NYLL
claim arising out of his employment with the defendants by June
3, 2024. See 29 U.S.C § 255(a); N.Y. Lab. Law § 198(3).

Because the plaintiff brought this suit before the statutes of
limitations expired, his claims are not time barred. The
defendants’ motion to dismiss the FLSA and NYLL claims on

statute of limitations grounds is denied.’

 

4 The defendants also assert that the plaintiff “fails to state a
plausible claim because the SAC fails to allege a single workweek in which he
worked at least 40 hours and was not compensated for time worked in excess of
40 hours.” {(Defs.’ Mem. at 8.) “[T]o state a plausible FLSA overtime claim,
a plaintiff must sufficiently allege 40 hours of work in a given workweek as
well as some uncompensated time in excess of the 40 hours.” Lundy v.
Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013).
Paragraphs 24 and 25 of the second amended complaint contain sufficient
allegations. (SAC ¥7 24 (“Although Plaintiff regularly worked in excess of
forty (40) hours per workweek during his employment by Defendants, Defendants
never paid him overtime premium for hours that he worked in excess of forty
(40) per week . . . .“)7 id. @ 25 (“Plaintiff's work schedule was from 9:00
a.m. until 6:00 p.m., six days per week. During the periods when Plaintiff
worked at Sandy's Restaurant he would generally work from 9:00 a.m. until
9:00 p.m. seven days per week.”).) The plaintiff sufficiently alleges that

 

 

 

 

 

 
Iv.

The defendants also argue that the plaintiff has failed to
allege that the individual defendants were the plaintiff's
“employer” under the FLSA and NYLL.

Liability under the FLSA extends only to “employer[s].” 29

U.S.C. § 216(b)}; see Herman v. RSR Sec. Servs. Ltd., 172 F.3d

 

132, 139 (2d Cir. 1999). The FLSA defines an “employer” as “any
person acting directly or indirectly in the interest of an
employer in relation to an employee.” 29 U.S.C. § 203(d). “An
entity ‘employs’ an individual under the FLSA if it ‘suffer[s]
or permit[s]’ that individual to work.” Zheng v. Liberty
Apparel Co., 355 F.3d 61, 66 (2d Cir. 2003) (quoting 29 U.S.C.
§ 203(g)). For an individual to be an employer, there must be
more than just:

{e]vidence that [the] individual is an owner

or officer of a company, or otherwise makes

corporate decisions that have nothing to do
with an employee’s function... .

 

 

 

 

he worked in excess of 40 hours a week and was not compensated for the time
he worked in excess of 40 hours. See Almanzar v. C & I Assocs., Inc., 175 F.
Supp. 3d 270, 274 (S.D.N.¥. 2016} (finding that allegations of a work
schedule beginning at 7:30 a.m. or 8:00 a.m. and ending by 5:00 p.m., six
days a week were sufficient to satisfy the Lundy standard); see also
Djurdjevich v. Fiat Rate Movers, Ltd., lfcv261, 2018 WL 1478132, at *5
(S.D.N.Y. Mar. 23, 2018) (finding the plaintiff's allegations that he worked
from 6:30 a.m. to 11:30 p.m., six days a week were sufficient to plead an
FLSA overtime claim). To the extent the defendants were attempting to argue
that the plaintiff failed to allege that the plaintiff worked at Sandy
Restaurant for more than 40 hours per week, such an allegation is not
necessary because the defendants were operating as a single integrated
enterprise, See Flores, 256 F, Supp. 3d at 441-42 (holding that the
plaintiffs could bring unpaid wages and overtime claims against seven
defendant restaurants under a single integrated enterprise theory despite
only working at one of the restaurants named in the case).

 

 

 
Instead, to be an ‘employer,’ an individual
defendant must possess control over a
company’s actual ‘operations’ in a manner
that relates to a plaintiff’s employment.

Irizarry v. Catsimatidis, 722 F.3d 99, 109 (2d Cir. 2013).

 

“[T]he determination of whether an employer-employee
relationship exists for purposes of the FLSA should be grounded
in economic reality rather than technical concepts.” Id. at 104
(quotation marks omitted).

The Court of Appeals for the Second Circuit has established
a four-factor test to determine the “economic reality” of an
employment relationship: “whether the alleged employer (1) had
the power to hire and fire the employees, (2) supervised and
controlled employee work schedules or conditions of employment,
{3) determined the rate and method of payment, and (4)
maintained employment records.” Id. at 105 (quoting Carter v.

Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984})). These

 

factors are “nonexclusive and overlapping,” and the factors are
to be applied so as “to ensure that the economic realities test
is sufficiently comprehensive and flexible to give proper
effect to the broad language of the FLSA.” Id. (quotation marks
omitted). A person or entity can also be an “employer” if the
person or entity exercises functional control over the employee.

Zheng, 355 F.3d at 71-72; Hart v. Rick’s Cabaret Int’l, Inc.,

 

967 F. Supp. 2d 901, 939-40 (S.D.N.¥. 2013).

10
Liability under the NYLL similarly extends only to
“employer[s]” and their “agent[s].” N.Y. Lab. Law § 662(1).
The definition of “employer” under the NYLL is “any person
employing any individual in any occupation, industry, trade,
business or service” or “any individual . . . acting as
employer.” Id. §§ 190(3) & 651(6). The New York Court of
Appeals has not yet answered the question of whether the test
for “employer” status is the same under the FLSA and the NYLL,
see Irizarry, 722 F.3d at 117, but courts have generally assumed

that it is, see Sethi v. Narod, 974 F. Supp. 2d 162, 188-89

 

(E.D.N.Y. 2013); Chu Chung v. New Silver Palace Rests., Inc.,
272 F. Supp. 2d 314, 318 n.6 (S.D.N.Y¥. 2003); see also Ramirez

v. Riverbay Corp., 35 F. Supp. 3d 513, 521 n.2 (S.D.N.¥. 2014).

 

The plaintiff alleges that the individual defendants were
his employers. The plaintiff alleges each of the individual
defendants had the ability to supervise employees; the ability
to exercise operational control over employees, including the
ability to make employment decisions, control work conditions
and schedules of employment, and determine the rate and method
of compensation; the ability to field worker complaints; and the
ability to make changes to working conditions and compensation.
The plaintiff also alleges that Hormand Pichardo distributed
pay, and Ronnie Pichardo and Rafael Pichardo notified employees

of pay increases. Those allegations are sufficient to plead

11
that the individual defendants were the plaintiff’s employers.
Whether the evidence will substantiate the plaintiff's
allegations cannot be decided on this motion, The motion to
dismiss for failure to plead that the individual defendants were
“employers” under the FLSA and NYLL is denied.
CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. For the reasons
explained above, the defendants’ motion to dismiss is denied.
The Clerk of the Court is directed to close docket number 54.
SO ORDERED.

Dated: New York, New York
July 30, 2019 a

   

f / John G. Koeltl
United States District Judge

12
